                Case 2:19-cv-01619-AC Document 22 Filed 07/20/20 Page 1 of 2


1    JESSE S. KAPLAN CSB#103726
     5441 Fair Oaks Bl. Ste. C-1
2
     Carmichael, CA 95608
3    916/488-3030
     916/489-9297 fax
4

5
     Attorney for Plaintiff
     DANIEL HONEYCUTT
6

7

8
                                  UNITED STATES DISTRICT COURT
9
                                EASTERN DISTRICT OF CALIFORNIA
10

11                                              -o0O0o-

12
     DANIEL HONEYCUTT,                                          No. 2:19-cv-01619-AC(SS)
13

14                          Plaintiff,
                                                                MOTION AND [proposed]
15                                                              ORDER FOR EXTENSION OF
                                                                TIME TO FILE PLAINTIFF’S
16
          v.                                                       REPLY BRIEF
17   Andrew Saul,
     COMMISSIONER OF SOCIAL SECURITY,
18

19
                       Defendant.
     _______________________________________/
20
            Plaintiff DANIEL HONEYCUTT moves for an extension of time to August 5, 2020,
21

22   within which to file a reply brief.

23          This request is made as a motion because through requesting counsel’s inadvertence it is
24
     made one day late. Opposing counsel does not oppose this extension. It is based on the following
25
     reasons.
26

27

28



                                            [Pleading Title] - 1
                Case 2:19-cv-01619-AC Document 22 Filed 07/20/20 Page 2 of 2


1           DATED: July 16, 2020                                      /s/ Jesse S. Kaplan
2
                                                                    JESSE S. KAPLAN
3                                                                   Attorney for Plaintiff
                                                                    DANIEL HONEYCUTT
4

5
                                DECLARATION OF JESSE S. KAPLAN
6
            I, Jesse S. Kaplan, declare that I am counsel for plaintiff and make this request for
7

8    extension based on my workload. During the month of July, I have, or will have, upwards of 12
9    hearings in Social Security cases, for most of which I must draft prehearing briefs. I also have
10
     drafted, or will, four or five federal court briefs plus an opening brief in the Ninth Circuit. I have
11
     other work as well.
12

13          I declare under penalty of perjury that the foregoing is true and correct and that this was

14   executed at Carmichael California on July 16, 2020.
15                                                                  /s/ Jesse S. Kaplan
16                                                                  JESSE S. KAPLAN

17
                                                   ORDER
18

19

20          For good cause shown on the basis of this stipulation, the requested extension of
21
     plaintiff’s time to file a motion for summary judgment brief is extended to August 5, 2020.
22
            SO ORDERED.
23

24

25   DATED: July 17, 2020

26

27

28



                                               [Pleading Title] - 2
